UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2605



MARY K. FISHER; CHARLES FRANCIS PATTERSON,

                                            Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



On Petition for Review of an Order of the United States Tax Court.
(Tax Ct. Nos. 95-6382, 95-6383, 95-6384)


Submitted:   April 16, 1998                  Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary K. Fisher, Charles Francis Patterson, Appellants Pro Se.
Loretta C. Argrett, John F. Nolet, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Stuart L. Brown, INTERNAL REVENUE
SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants Charles Patterson and Mary Fisher appeal from the

tax court's decision finding a deficiency in Fisher's 1991 return,

but no deficiency in Patterson's 1991 return or their 1992 joint

return. We have reviewed the record and the tax court's opinion,

and find no reversible error. Accordingly, we affirm on the reason-
ing of the tax court. Patterson v. Commissioner of Internal Reve-
nue, Nos. 95-6382; 95-6383; 95-6384 (Tax Court Aug. 19, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2